DETAILED ACTION
Applicant’s amendments and remarks, filed December 21, 2020, are fully acknowledged by the Examiner. Currently, claims 1, 4-11 and 13 are pending with claims 2, 3 and 12 cancelled, claims 8 and 9 withdrawn, and claim 1 amended. The following is a complete response to the June 30, 2020 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) further in view of Hidaka (US Pat. Pub. 2005/0021114 A1) and Hall (US Pat. No. 5,897,804).
Regarding claim 1, O’Keeffe discloses a treatment chamber (sauna 100) comprising: a subject treatment area (area internal to the sauna 100 as depicted in figure 2), said subject treatment area comprising: i) a floor (defined by base panel 112), ii) at least a first wall, a second wall, and a third wall connected to the floor and perpendicular to the floor (first, second and third wall formed by side panels 110 and back panel 130), iii) a ceiling connected to the first, second, and third walls and perpendicular to the first, second, and third walls (top panel 114), iv) a seat (seat formed by 136), a planar infrared heater attached to the first wall (with respect to figure 2, the heater at 142 on the right sidewall), at least one planar infrared heater attached to the second wall (with respect to figure 2, 140 on the back wall), a planar infrared heater attached to the third wall (with respect to figure 2, the unlabeled heater on the left wall 110; see [0033] providing for 144 in figure 2), each of the planar infrared heaters being a carbon impregnated infrared generating paper sheet configured to dispense a pattern of infrared radiation from the element (see [0035] providing for the heater to be formed from a “carbon-infused paper” with such being planar heating elements for emitting a pattern of IR radiation therefrom) and having a temperature sensor coupled to the CFIG sheet (see [0080] discussing the use of thermocouples on the heating elements set forth in figure 8), a control module   comprising a user interface module (user input portion discussed in [0027], [0036]) and control logic (module required for controlling the system as discussed in [0027], and [0036] discussing “control module” and “computing device”) enabling an operator of the chamber to select and activate a treatment program that is configured to implement one or more predetermined operating sequences for the planar infrared heaters to programmatically activate selected planar infrared heaters for one of a plurality of treatments ([0027] providing for “controlling various sauna features”, [0030] discussing the adjustable settings of the heaters for different treatments, [0032] discussing selective activation of various ones of the heat sources, [0033], [0036]-[0039], [0049] and [0060]) , said plurality of treatments including a cardio treatment, a post-exercise treatment, and a relaxation treatment (see at least [0030] providing for the treatments including a detox treatment, a weight loss treatment and a pain management treatment; the Examiner is of the position that these treatments would fall under the broad language of at least a post-exercise treatment and a relaxation treatment), said control module being further configured to receive a user input identifying a custom operating sequence (see at least [0033] discussing that “the user may be able to select a higher output …” establishing user input of a sequence), and said operating sequences being implemented across a plurality of radiating zones implemented in 126 as in [0027]; see also [0032] discussing the use of individual/patterns of heating for different zones to be heated, [0033] discussing the use of defined zones of heating, [0036] discussing the control module to control the driver of each heater, [0037]-[0039], [0049], [0060]), and said control module being coupled to each temperature sensor (again, see [0080] providing for the feedback of each of the thermocouples to the controller to control the heat/energy application).  
First, while O’Keeffe contemplates various programming with individual control over heater elements by both the control module and the user input as noted above, O’Keeffe fails to specifically contemplate that the activation of the infrared heaters is done “sequentially” as claimed. It is the Examiner’s position that the programming of the activation of the individual heater elements of the device of O’Keeffe to be in a sequential manner would have been obvious to one of ordinary skill in the art in view of the teaching in O’Keeffe. Specifically, the Examiner points the multiple instances in O’Keeffe of the heat sources 140/142/144/146 to be selectively programmed and controlled by the user and control module to provide any number of treatments, to be activated in any number of patterns, and to be activated in varying degrees. Such can be seen in at least paragraphs [0030] – [0033]. The selection of sequential activation of two or more of the heat sources in O’Keeffe would represent one of a known number of patterns of activation to the heaters that would function equally as well as one another to provide a desired treatment for the user. Furthermore, the sequential activation can provide progressive treatment of different parts of the body, as well as reduce the overall current load on the power supply of the device via staggering the turning on of the heating elements at different times.
For the sake of completeness, the Examiner further notes that Hall provides for an exemplary disclosure that the sequential powering of multiple heater elements in a sauna is well 
	While O’Keeffe contemplates the use of a “carbon-infused paper”, O’Keeffe fails to specifically discuss that such is a carbon fiber impregnated infrared generating paper sheet that is specifically configured to dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of the respective element. Hall fails to curve this deficiency.
	Hidaka discloses a similar manner of forming an infrared heater as in O’Keeffe in contemplating the use of paper infused with an electrically conductive material. Hidaka specifically contemplates the use of paper mixed with carbon fibers in [0056]. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the exemplary carbon-fiber paper sheet construction in Hidaka as the carbon-based paper infrared heater set forth in O’Keeffe. O’Keeffe already contemplates the use of the generic carbon-based paper arrangement with Hidaka teaching that the use of carbon fibers as a known material in the art suitable for constructing a planar heater that would function equally as well as the heater of O’Keeffe. Given the planar arrangement of the combined heater in O’Keeffe, the Examiner is further of the position that such would dispense a uniform pattern of infrared radiation in a direction substantially orthogonal to the plane of an element via the infrared emission being from the planar element(s) of O’Keeffe.
Regarding claim 10, in view of the teaching in [0032], [0033], [0036]-[0039], [0049], and [0060] of O’Keeffe, it is the Examiner’s position that the control module of O’Keeffe is readily 
Regarding claim 11,  in view of the teaching in [0032], [0033], [0036]-[0039], [0049], and [0060] of O’Keeffe, it is the Examiner’s position that the control module of O’Keeffe is readily configured to allow an operator of the chamber to configure an operating sequence directing the control module to: activate the planar infrared heater attached to the third wall and the at least one planar infrared heater attached to the second wall while keeping the planar infrared heater attached to the first wall deactivated; deactivate all the planar infrared heaters.  O’Keeffe readily contemplates throughout the programmable control of operating sequences and levels of the infrared heaters to provide for a desired treatment. Disclosure such as in [0073] supports that programs are able to be specifically designed by an operator for a user dependent upon the desired effect. Further, disclosure in [0032] provides for the activation of 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Hidaka (US Pat. Pub. 2005/0021114 A1) and Hall (US Pat. No. 5,897,804) as applied to claim 1 above, and further in view of Hong (CN 201320352).
Regarding claim 4, while the combination of O’Keeffe and Hidaka provide for the CFIG sheet heater elements, the references fail to provide that the planar infrared heaters are carbon fiber impregnated infrared generating (CFIG) sheets that are 1/16th inches thick.  Hong discloses an exemplary CFIG sheet heater that discusses a thickness of 1/16th of an inch thickness (See paragraph [3] of the attached translated copy with 0.5-5mm thickness encompassing a 1/16th in thickness). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a thickness for the heating element(s) of the combined device in view of the teaching of Hong. Hong readily provides that a carbon fiber based infrared heater is capable of being formed with such a thickness. Additionally, the Examiner notes that the selection of such a thickness would have been further obvious given that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) further in view of Hidaka (US Pat. Pub. 2005/0021114 A1) and Hall (US Pat. No. 5,897,804) as applied to claim 1 above, and further in view of Thrasher (US Pat. Pub. 2005/0215926 A1).
152 for receiving a multitude of feedback parameters for input and control, O’Keeffe fails to specifically provide for a subject detection sensor and that the control module is further configured to monitor a signal from the subject detection sensor and to activate the control module user interface upon detection of motion at the chamber.  Thrasher discloses a similar apparatus as that of O’Keeffe and specifically contemplates the use of a subject detection sensor 
Regarding claim 7, O’Keeffe discloses a heart rate sensor (152 as in [0045]), and wherein the control module is further configured to adjust the amount of infrared radiation produced by any of the planar heaters attached to the first wall, the second wall, the third wall, and the seat in response to a change in the subject heart rate as detected by the heart rate sensor (see [0045], [0047], [0049], and [0062]), wherein the control module is further configured to shut off the infrared radiation entirely if the heart rate detected indicates a danger to the subject's health.  
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) further in view of Hidaka (US Pat. Pub. 2005/0021114 A1) and Hall (US Pat. No. 5,897,804) as applied to claim 1 above, and further in view of Oh et al. (US Pat. Pub. 2003/0155347 A1). 
Regarding claim 13, while O’Keeffe contemplates the use of a planar heater with a plurality of radiating regions so as to provide different infrared spectrum (see [0082] discussing the activation of certain sources for set near, mid and far infrared emissions; see also [0083] and [0084] discussing the use of “different peak emissions wavelengths, such as may be the case for emitters constructed of different materials”), O’Keeffe fails to specifically provide that such is accomplished via the density of the carbon fibers included in each CFIG paper sheet.

Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time the invention was made to utilize a planar heater arrangement as taught by the combination of O’Keeffe and Hidaka with a plurality of radiating regions of different carbon fiber density as taught by Oh so as to provide for the plurality of regions of differing IR emissions (near, mid and far) as contemplated by O’Keeffe. O’Keeffe already teaches the varying of composition of the heater to provide for differing regions with differing emissions. By altering the temperature emitting in each of the regions of the planar heater due to the varying carbon fiber density, such would provide for the requisite differing portions of the spectra within the planar heater.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks filed December 21, 2020 with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of O’Keeffe in view of Hidaka have been fully considered and are persuasive.  Specifically, the prior grounds of rejection of claim 1 fails to address each and every feature in amended claim 1 including the specific requirement of the control module being configured to “programmatically and sequentially activate selected planar infrared heaters. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been set forth in the action above under 35 U.S.C. 103 based on the combination of O’Keeffe, Hidaka and Hall. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794